        Case 4:18-cv-00150-BMM Document 51 Filed 04/21/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 BENJAMIN KARL SMITH,                             CV-18-150-GF-BMM-JTJ

                 Plaintiff,

       vs.
                                                            ORDER
 D.J. GODFREY, WARDEN
 FLETCHER, ASST. WARDEN
 POWELL, MR. HENSON, CHAPLIN
 DE LELLA, and MR. MADRID,

                 Defendants.



      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on March 27, 2020. (Doc. 50). Neither party

filed objections. The Court reviews for clear error any portion to which no party

specifically objected. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc.,

656 F.2d 1309, 1313 (9th Cir. 1981).

      Smith filed a complaint alleging that Crossroads Correctional Center

violated his various constitutional and statutory rights by refusing to allow him to


                                          1
        Case 4:18-cv-00150-BMM Document 51 Filed 04/21/20 Page 2 of 3




attend Jumah Services (Muslim congregational prayer service). (Doc. 2).

Defendants were ordered to respond to the Complaint. (Doc 7).

      Defendants filed motions for summary judgment on January 10, 2020.

(Doc. 39, 44). Smith failed to respond, and the Magistrate Judge issued an Order

to Show Cause on February 13, 2020, requiring Smith to demonstrate why the case

should not be dismissed for failure to prosecute. (Doc. 49). The Order to Show

Cause specifically warned “[a] failure to respond to this Order will result in a

recommendation that this matter be dismissed for failure to prosecute.” (Doc. 49 at

1-2). Again, Smith failed to respond. The Magistrate Judge concluded that the

case should be dismissed pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure. (Doc. 50).

      In order for a case to be dismissed for failure to prosecute or comply with a

court order, the Court “must weigh the following factors: (1) the public's interest in

expeditious resolution of litigation; (2) the court's need to manage its docket; (3)

the risk of prejudice to defendants/respondents; (4) the availability of less drastic

alternatives; and (5) the public policy favoring disposition of cases on their

merits.” Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (citation

omitted). The Magistrate Judge concluded that the first, second, third, and fourth

factors all weigh in favor of dismissal. The fifth factor weighs against dismissal

because public policy favors the disposition of cases on their merits. The Court

                                           2
        Case 4:18-cv-00150-BMM Document 51 Filed 04/21/20 Page 3 of 3




finds no clear error in the Magistrate Judge’s conclusion. The weight of the factors

favors dismissal for failure to prosecute.

      IT IS ORDERED:

   1. The Findings and Recommendations (Doc. 50) are ADOPTED IN FULL.

   2. This matter is DISMISSED pursuant to Federal Rule of Civil Procedure

      41(b). The Clerk is directed to close this matter, enter judgment pursuant to

      Federal Rule of Civil Procedure 58, and terminate all pending motions.

   3. The Clerk of Court is directed to have the docket reflect that the Court

      certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate

      Procedure that any appeal of this decision would not be taken in good faith



      DATED this 21st day of April, 2020.




                                             3
